Citation Nr: 0801788	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army National Guard from June 1959 to December 1959 and 
active military service in the Navy from January 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  The veteran 
testified before the undersigned Veterans Law Judge in 
October 2007; a transcript of that hearing is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the veteran's claim on appeal.

First, the veteran testified at the October 2007 Board 
hearing that was treated for a back injury in February/March 
1967 at the Naval Station (NAVSTA) in Mayport, Florida.  A 
review of his service medical records, however, fails to 
reveal such treatment.  The Board observes that clinical 
medical records are sometimes filed under the name of the 
facility, and not the veteran.  Therefore, the Board finds 
that this appeal should be remanded to search for any 
clinical records pertaining to the veteran for the period 
defined above.  The agency of original jurisdiction (AOJ) 
should include in its search the Branch Clinic at the Mayport 
NAVSTA as well as the Jacksonville Naval Hospital.

In addition to outstanding service medical records, it 
appears that a remand is necessary to obtain records related 
to a Social Security Administration (SSA) disability benefit 
determination.  In this regard, the veteran testified that he 
was declared disabled by the SSA in 2001; also of record is a 
letter from the SSA verifying this information.  The Court of 
Appeals for Veterans Claims (Court) has held that SSA records 
cannot be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  In the present case, it is not clear 
whether the veteran's outstanding SSA records contain 
evidence pertaining to his outstanding claim on appeal.  
However, since there is no indication to the contrary, the 
Board concludes that a remand is necessary to obtain any SSA 
determination and records associated with the determination.  

Finally, the veteran testified at the October 2007 Board 
hearing that he had seen a physician within the past week for 
treatment of his back.  There is also a written statement of 
record which indicates that he sought treatment of his back 
on July 25, 2007.  Such records, which are relevant to the 
current claim on appeal, are not associated with the claims 
folder.  As such, the Board finds that the veteran should be 
contacted and asked to provide more information about these 
records, particularly, if they are VA or private treatment 
records.  If he identifies the records as VA treatment 
records, reasonable efforts should be made to obtain such 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  The veteran should also be informed that if the 
records are from a private physician he should either submit 
these records or provide VA with information sufficient to 
allow VA to request these records for him.  38 C.F.R. 
§ 3.159(c)(1) (2007).  

The veteran has submitted a number of medical records and 
letters from physicians in support of his claim.  Pertinent 
to this remand are an October 1968 clinical record from Dr. 
Vickery indicating treatment for acute back problems 
reportedly due to an in-service injury and records dated in 
October 1983 and June 1990 from Dr. Chandler which indicate 
Dr. Chandler's belief that the veteran has degenerative disc 
disease due to an in-service fall.  Also of record are 
letters from the veteran to his family during service in 
which he mentions injury to his back.  In light of such 
evidence, the Board finds that a remand is necessary to 
obtain a medical opinion regarding whether his current 
degenerative disc disease is related to an in-service injury.  
Although Dr. Chandler has already provided a positive nexus 
opinion, the Board notes that it is not clear what, if any, 
records, including service medical records, this opinion is 
based upon.  As such, it is insufficient evidence to grant 
service connection; however, it is enough to trigger VA's 
duty to further assist the veteran by scheduling him for a VA 
examination and opinion.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate attempts should be made to 
retrieve any outstanding clinical records 
from the Branch Clinic at Mayport NAVSTA 
as well as from the U.S. Naval Hospital in 
Jacksonville, Florida for the period from 
February to March 1967.  It should be 
noted that the veteran's clinical records 
may be filed at the National Personnel 
Records Center (NPRC) under the name of 
the facility, and not the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  Contact the veteran to obtain the 
names and addresses of all medical care 
providers who treated him for his claimed 
disabilities as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
his treatment on July 25, 2007 and in 
September/October 2007.  

The veteran should be informed that if 
these records pertain to private 
treatment, he should either submit these 
records or provide VA with information 
sufficient to allow VA to request these 
records for him.  After securing the 
necessary release from the veteran, obtain 
these records.

If the treatment identified is from a VA 
medical facility, obtain these records.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  A 
response, negative or positive, should be 
associated with the claims file.  

3.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

4.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any 
degenerative disc disease of the lumbar 
spine.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any lumbar spine disability, 
including degenerative disc disease, 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current lumbar spine disability, including 
degenerative disc disease, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a lumbar spine 
disability, including degenerative disc 
disease, that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	(CONTINUED ON NEXT PAGE)


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


